Citation Nr: 0616946	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary fibrosis to 
include consideration as secondary to asbestos exposure in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for pulmonary 
fibrosis.

In February 2006, the veteran testified at a hearing before 
the Board at the Waco RO.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran served in the Republic of Vietnam from 
January 1967 to February 1968 where his duties included 
serving as a stevedore.

3.  Because the veteran served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, he is presumed under the law to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange.

4.  Service records do not show that the veteran was exposed 
to asbestos in service including while serving as a stevedore 
in Vietnam.
5.  The veteran currently has a diagnosis of pulmonary 
fibrosis.

6.  No information or evidence of record indicates that 
pulmonary fibrosis had its onset in service or may be 
associated with an established event, injury, or disease 
incurred in service, including asbestos exposure, if any, 
exposure to sand, or exposure to herbicides, including Agent 
Orange.


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in active military 
service and may not be presumed to have been so incurred 
based on exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in three letters, all dated in July 2002, 
prior to the initial decision on the claim in February 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the July 2002 notice letters in 
which the RO informed the veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the veteran's service 
medical records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the veteran told VA about in this 
regard.  Finally, the RO told the veteran that the third 
thing is usually shown by medical records or opinions and 
that the veteran could submit this medical evidence himself 
of VA would request it if the veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the veteran was to provide, also has been met 
in this case.  The RO sent the veteran separate letters in 
July 2002 regarding his contentions that pulmonary fibrosis 
was due to asbestos or herbicide exposure in service, 
notifying him specifically of the information needed from him 
regarding his claim based on asbestos exposure and informing 
him of the diseases for which VA provides a presumption of 
service connection based on herbicide exposure for veterans 
who served in Vietnam.  The RO also told him that, if the 
disease for which he was claiming service connection was not 
among the diseases for which a presumption was provided, he 
must provide sound scientific and medical evidence that the 
condition is associated with herbicide exposure.  The RO also 
notified him that he must give VA enough information about 
records so that VA can request them from the agency or person 
who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the veteran that VA would obtain his service 
medical records and other military records if needed; that VA 
would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  Although 
the notice letters that were provided to the veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The RO told him, "It's still your responsibility to support 
your claim with appropriate evidence."  In addition, the RO 
has also informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  Private medical records are also 
in the claims file.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  
Moreover, no information or evidence of record indicates that 
pulmonary fibrosis may be associated with an established 
event, injury, or disease incurred in service, including 
asbestos exposure, if any, exposure to sand, or exposure to 
herbicides including Agent Orange.  Therefore, the Board 
concludes that a medical examination or opinion was not 
needed to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4).  The veteran was afforded a hearing before the 
Board in February 2006, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Analysis

Direct service connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, there are no complaints or findings in the 
service medical records relevant to pulmonary fibrosis or any 
chronic lung disease having had its onset in service.  At the 
hearing before the Board in February 2006, the veteran 
testified that he had had slight breathing problems in 
service but had attributed it to "smoking and different 
things."  Hearing Tr. at 3.  Service medical records show 
that the veteran was treated in December 1966, September 
1967, August 1970, and September 1971 for colds and chest or 
sinus congestion, and on one occasion an examiner's 
impression was "URI" or upper respiratory infection.  A 
routine chest x-ray in April 1971 showed no significant 
abnormality, and a throat culture in September 1971 was 
normal.  On the December 1974 separation examination report, 
the veteran complained of frequent colds and the examiner 
noted this history.  However, clinical evaluation of the 
lungs and chest was normal, and a chest x-ray was negative.  

The earliest evidence of a lung disease is dated in 2002 when 
the diagnosis of idiopathic pulmonary fibrosis was rendered.  
This diagnosis was rendered more than twenty-five years after 
the veteran was discharged from service in 1975.  With regard 
to the decades-long evidentiary gap in this case between 
active service and the earliest evidence of lung complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing lung or respiratory complaints, 
symptoms, or findings for more than twenty-five years between 
the period of active duty and the medical reports dated in 
2002 is itself evidence which tends to show that a chronic 
lung condition did not have its onset in service or for many 
years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The Board finds 
it significant that such initial evidence arises more than 
twenty-five years after the veteran's discharge, and this 
lengthy gap in time weighs against the existence of a 
connection between current pulmonary fibrosis and a disease 
or injury in service. 

In addition, at his hearing before the Board in February 
2006, the veteran testified that doctors he has spoken with 
do not know what caused his pulmonary fibrosis in particular, 
that the cause of the disease generally is also unknown, but 
that it has been attributed to exposure to certain substances 
such as asbestos and sand.  He believes he was exposed to, 
and breathed in, both of these types of particles while 
serving in Vietnam.  No information or evidence of record 
indicates that pulmonary fibrosis may be associated with 
exposure to sand in service.  Because he is a layperson 
without medical training, the veteran's own belief that 
living and sleeping in sand during his service in Vietnam 
caused pulmonary fibrosis does not constitute competent 
medical evidence in support of the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim that 
pulmonary fibrosis had its onset in service or is related to 
a lung or respiratory disease, if any, in service, or is 
related to exposure to sand in service.  See Gilbert, 1 Vet. 
App. at 54.

Service connection based on herbicide exposure.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases listed under section 
3.309(e) shall be service-connected if the requirements of 
section 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of section 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) 
provides that the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(a)(6) also 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii).

In this case, the evidence shows that the veteran has a 
diagnosis of pulmonary fibrosis.  He contends that this 
disease was caused by some substance to which he was exposed 
while serving in the Republic of Vietnam including an 
herbicide, such as Agent Orange.  The Board notes that, 
because the veteran served in the Republic of Vietnam from 
January 1967 to February 1968, he served during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
therefore he is presumed under the law to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange.  However, pulmonary fibrosis is not among the 
diseases afforded a presumption of service connection under 
the law based on such exposure.  38 C.F.R. § 3.309(e).  
Accordingly, service connection on a presumptive basis must 
be denied.  

Nevertheless, a claimant may still endeavor to establish 
service connection on a direct basis by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In 
this case, no evidence has been submitted to show a 
relationship between pulmonary fibrosis in this case and 
herbicide exposure in service, although the RO specifically 
informed the veteran in a July 2002 letter that, if the 
disease for which he was claiming service connection was not 
among the diseases for which a presumption of service 
connection was afforded (and the RO listed the diseases in 
the letter that are afforded a presumption), he must provide 
sound scientific and medical evidence that the condition is 
associated with herbicide exposure.  

The establishment of service connection based on direct 
causation pursuant to Combee carries an exceptionally 
difficult burden of proof.  Claims based on Agent Orange 
exposure are unique because entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309, is based on an analysis of scientific 
evidence.  Section 3 of the Agent Orange Act of 1991 directed 
the Secretary of the Department of Veterans Affairs to enter 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute.  
See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

The fact that pulmonary fibrosis is not included in the list 
of disorders qualifying for the Agent Orange presumption 
constitutes formidable evidence against the veteran's claim.  
The record contains no medical basis that would suggest a 
positive correlation between pulmonary fibrosis contrary to 
NAS findings.  Thus, the preponderance of the evidence is 
against the claim on a direct basis.  Combee, 34 F.3d at 
1043.  Accordingly, the Board concludes that service 
connection for pulmonary fibrosis based on herbicide exposure 
on both a direct and presumptive basis must be denied.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


Service connection based on asbestos exposure.

The veteran contends that pulmonary fibrosis was caused by 
some substance to which he was exposed while serving in the 
Republic of Vietnam including asbestos.  He claims that he 
may have been exposed to asbestos when he served as a 
stevedore in Vietnam unloading equipment, such as vehicles, 
tanks, and barrels, from ships.  As noted above, he testified 
at his hearing before the Board in February 2006 that doctors 
he has spoken with do not know what caused his pulmonary 
fibrosis in particular, that the cause of the disease 
generally is also unknown, but that it has been attributed to 
exposure to certain substances such as asbestos and sand.  He 
believes he was exposed to, and breathed in, both of these 
types of particles while serving in Vietnam.  He stated that 
since service he has worked as a truck driver, and he 
indicated that he felt that that occupation did not involve 
such exposure.  

Concerning the veteran's contentions that he was exposed to 
asbestos during service when he worked as a stevedore 
unloading equipment from ships in Vietnam and that this 
exposure caused his pulmonary fibrosis, the Board notes that 
the medical evidence of record shows that the veteran has a 
diagnosis of interstitial pulmonary fibrosis, and inhalation 
of asbestos fibers can produce this disease.  See Dorland's 
Illustrated Medical Dictionary 146 (28th ed. 1994); VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.  However, although the veteran's 
service personnel records show that his principal duty in 
Vietnam from February 1967 to July 1967 was as a stevedore, 
no evidence shows that unloading equipment from ships is the 
type of duty that would expose a person to asbestos fibers.  

According to VBA's current guidelines for adjudicating claims 
based on asbestos exposure, some of the major occupations 
involving asbestos exposure include mining, milling, work in 
shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
and manufacture and installation of products such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C.  Although during World War II, 
several million people who worked in U.S. shipyards and 
served in the U.S. Navy were exposed because products 
containing asbestos were used extensively in military ship 
construction, the current guidelines do not provide that a 
stevedore unloading equipment from ships in 1967 was likely 
to have been exposed.  Id.  In addition, the guidelines for 
adjudicating claims resulting from alleged asbestos exposure 
do not provide a presumption of service connection for 
disabilities.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that neither the M21-1 nor VA Circular 21-88-8 
created a presumption of exposure to asbestos solely from 
shipboard service).  Thus, the Board concludes that there is 
not sufficient evidence in this case to show that the 
veteran's duties as a stevedore in service were likely to 
have exposed him to inhalation of asbestos fibers.  Moreover, 
although VA's guidelines show that inhalation of asbestos 
fibers may result in interstitial pulmonary fibrosis, it has 
not been shown that inhalation of asbestos fibers caused the 
veteran's pulmonary fibrosis in this case.  Rather, the 
medical evidence of record shows that the veteran's pulmonary 
fibrosis has been diagnosed as "idiopathic" pulmonary 
fibrosis, a term indicating that causation in this case is 
unknown.  

The veteran testified at the Board hearing that he felt that, 
since the cause of the disease is unknown, the benefit of the 
doubt should be resolved in his favor, and service connection 
should be granted based on exposure to herbicides, sand, or 
asbestos in service.  The Board disagrees.

A reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence.  It is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  Simply because the cause or etiology of a 
certain disease is not known does not, in itself or in every 
case, mean that it is within the range of probability--as 
distinguished from pure speculation or remote possibility--
that the disease was incurred in service.  In this case, the 
Board finds more persuasive and probative the absence of 
evidence of asbestos exposure in service and the idiopathic 
nature of the pulmonary fibrosis in this particular case than 
it does the fact that pulmonary fibrosis may, in some cases, 
be the result of asbestos exposure.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for pulmonary fibrosis based on 
alleged asbestos exposure in service.  
ORDER

Service connection for pulmonary fibrosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


